Judgment of conviction unanimously affirmed under section 542 of the Code of Criminal Procedure and on the authority of People v. Benham (160 N. Y. 402); People v. Odell (230 id. 481) and People v. Ennis (176 id. 289,293), on the ground that although there was an obvious error in the charge the error was corrected and withdrawn by the trial judge on his attention being called to it by the district attorney, without objection or exception by the attorney for the defendant. Present — Cochrane, P. J., Van Kirk, Hinman, Davis and Whitmyer, JJ.